DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ preliminary amendments to the claims, filed 01/16/2020, have been received and entered.  Claims 12, 15-17, 19-21, 23-25, and 29 have been cancelled.
	Claims 1-11, 13-14, 18, 22, 26-28, and 30-31 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-5 and 9-10, drawn to a method of activating a histone H3 lysine trimethylation (H3K27me3) repressed allele within an imprinting control region of a cell, comprising contacting the cell with an agent that inhibits histone H3 lysine trimethylation.
Group II, claim(s) 6-8, drawn to a method of activating a H3K27me3 repressed allele within an imprinting control region of a cell, comprising contacting the cell with an agent that selectively removes trimethylation at lysine 27 of histone 3.
Group III, claim(s) 11, 13-14, and 18, drawn to a method of treating a subject having a disorder associated with H3K27me3-dependent imprinting, comprising administering to the subject an agent that inhibits histone H3 lysine trimethylation or an agent that selectively removes trimethylation at lysine 27 of histone 3.
Group IV, claim(s) 22 and 26-28, drawn to a method of identifying a gene comprising H3K27me3-dependent imprinting or for characterizing H3K27me3-dependent imprinting in a sample, comprising analyzing chromatin derived from a biological sample for the presence of an H3K27me3 modification and identifying a gene having said modification.
Group V, claim(s) 30-31, drawn to a method for increasing histone H3 lysine 27 trimethylation (H3K27me3) within an imprinting control region of a hybrid cell, comprising contacting a donor mammalian cell, donor nucleus, recipient mammalian oocyte, hybrid cell, with an agent that increases histone H3 lysine 27 trimethylation (H3K27me3).  

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I has the special technical feature of an agent that inhibits histone H3 lysine trimethylation, that is not required by any of Groups II and IV-V.
Group II has the special technical feature of an agent that selectively removes trimethylation at lysine 27 of histone 3, that is not required by any of Groups I and IV-V.
Group III has the special technical feature of treating a subject having a disorder associated with H3K27me3-dependent imprinting, that is not required by any of Groups I-II and IV-V.
Group IV has the special technical feature of analyzing chromatin from a biological sample for the presence of an H3K27me3 modification and identifying a gene having said modification, that is not required by any of Groups I-III and V.
Group V has the special technical feature of contacting a donor mammalian cell, donor nucleus, recipient mammalian oocyte, hybrid cell with an agent that increases histone H3 lysine 27 trimethylation (H3K27me3), that is not required by any of Groups I-IV.

Groups I-V lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups I-V also lack unity of invention because even though the inventions of these groups might all require the technical feature of histone H3 lysine 27 trimethylation (H3K27me3) and its potential role in disease this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2016/0361309 A1.  US ‘309 teaches determining at least one of the following in one or more samples from the human: the presence or absence of an alanine to valine mutation at residue 687 (A687V) in EZH2 in a sample from the human; or the presence or absence of an increased level of H3K27me2 in a sample from the human as compared to a control; and administering to the human an effective amount of the EZH2 inhibitor GSK126. See Abstract.  The A687V EZH2 mutation is capable of increasing global H3K27me3 in cells. See [0240].


ELECTION OF SPECIES (Group III)
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
i) an agent that inhibits histone H3 lysine trimethylation 
ii) an agent that selectively removes trimethylation at lysine 27 of histone 3
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 11, 13-14, and 18.
The species listed above lack unity of invention because the species do not share the same or corresponding technical feature.  The technical feature of Species i) is an agent that inhibits histone H3 lysine trimethylation, which is not a feature of Species ii), which requires an agent that selectively removes trimethylation at lysine 27 of histone 3. These species are completely different, non-overlapping genera of agents.  See, for example, page 43, lines 1-16, which describes agents that inhibit histone H3 lysine trimethylation, e.g., tazemetostat, DZNep, GSK373, GSK126, El1, Epz005687, CPI-169, versus agents that that selectively removes trimethylation at lysine 27 of histone 3, e.g., the demethylases KDM6A, KDM6B, or KDM6C.
Accordingly, if Applicants elect Group III (Claims 11, 13-14, and 18), Applicants are required to further elect whether an agent that inhibits histone H3 lysine trimethylation (Species i)) or an agent that selectively removes trimethylation at lysine 27 of histone 3 (Species ii)) is administered to the subject.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629